Nott, J.,
delivered the opinion of the court:
In this case the court is of the opinion that the claimant may recover for the subsistence and lodging furnished to volunteer sol- " diers who were subsequently mustered into the sendee of the United States as enlisted men; but that he should not recover for subsistence or lodging furnished to men who were not subsequently mustered into the service, or who were, mustered in as commissioned officers. It is not necessary that the men be identified name by name, but will be sufficient if officers of the regiment or other credible witnesses satisfactorily show that a certain number of the men subsisted and lodged by the claimant were actually mustered into the service of the United States, specifying the time and place, and other circumstances.
There are also vouchers in the record signed by persons claiming to be military officers, but whose official character seems to be disputed by the War Department. This official character cannot be assumed by the court, and Buie XXII expressly forewarns parties of that fact and points out the evidence that will be required to establish it.
Judgment therefore cannot be. rendered, as the case now stands, for a larger amount than three hundred dollars, ($300;) but as the claimant appears to have furnished a much larger amount of subsistence to soldiers of the United States under what he believed to be the authority of their officers, and as, moreover, he appears to have suffered much from the neglect of disbursing officers to examine his accounts at the proper time, he may, if he so elect, within ten days, have the case remanded to the docket.